Beckwith, J.
The historic background of the issue at hand might be helpful in achieving the appropriate perspective. This case deals with a very ancient concept with a slightly new societal twist. The issue is the degree of responsibility of a parent for a minor child. In this case it is a minor child who has been committed to the care of the Department of Mental Retardation and Developmental Disabilities.
The common law and society in general recognize a parent’s moral obligation to provide protection and support for his children. (See, generally, 41 Ohio Jurisprudence 2d [1960], 343-344, Parent and Child, Section 32, fn. 13.) Public policy requires that a parent fulfill this duty, and a father may be held liable for the support of a minor child while such child is an inmate of a benevolent institution under the control of the Department of Mental Retardation and Developmental Disabilities under R.C. 5121.06.
The question presented by the defendant’s motion to set aside the plaintiff’s summary judgment in this matter appears to be one of first impression. Essentially, defendant contends that the state is obliged to accept the figures of his federal income tax return as dispositive of whether he was able to contribute toward the support of his minor son, Timothy, a resident in a group home under the jurisdiction of the Department of Mental Retardation and Developmental Disabilities.1
*10Defendant’s memorandum in support of his motion uses the term “net income.”2
Nowhere in the applicable statutes does that term appear. R.C. 5121.04 (B)(2) sets forth the guideline that the assessment shall be determined in accordance with his income and number of dependents. R.C. 5121.04(B)(3)3 provides for certain specific adjustments to income giving rise to the phrase “adjusted gross annual income” as it is used in the chart in footnote a of R.C. 5121.04(B)(2). R.C. 5121.04(B)(3) makes no mention of business losses as acceptable or applicable adjustments. By the construction of that section it is clear that the deductions or adjustments enumerated therein are intended to be conclusive. Additionally footnote b of R.C. 5121.04(B)(2) provides for the use of the federal income tax return (Form 1040) as proof of “gross 'annual income.” It does not say or suggest that it is to be used to determine adjusted gross annual income.
Adjusted gross annual income may be federal adjusted gross income or some other adjusted gross income for different purposes.
Defendant cites-no authority for his proposition that the state is obliged to interpret the term “adjusted gross annual income” as meaning the same as “federal adjusted gross income.” The proposition requires the court to draw an inference not supported by the facts, logic or the rules of statutory construction. One need only briefly peruse the federal versus the state income tax forms to recognize that the state is in no way bound to adopt the federal deductions, adjustments or methodology.
If the state’s method of calculating “adjusted gross annual income” is reasonable and applied even-handedly there can be no complaint from one who has received the beneficient help of the state in caring for his minor child — a responsibility which fell solely on the shoulders of the unfortunate parent in less humane times.4
Here the state has drawn what appear to be reasonable guidelines for the determination of the basis for the assessment of defendant’s liability for support of his minor son. There is no contention that the guidelines are applied unequally. The figures involved are not contested — only the legal significance of them. The question, therefore, appears to be ripe for summary judgment.
The court specifically finds that there is nothing to be gained by setting aside the previously entered summary judgment herein. Defendant has failed to show any factual dispute. The motion to set aside the summary judgment already entered is hereby overruled.

Motion to set aside summary judgment overruled.


 Plaintiff’s complaint suggests that a contract was entered into between the parties, although no copy of such a document is attached to the complaint nor to any other pleading herein. If this is so, and had it been produced, perhaps the court’s decision herein would have been simpler. (Subsequent to the writing of this opinion counsel clarified this contract reference by explaining that the contract mentioned existed between the Depart*10ment of Mental Retardation and Developmental Disabilities, Office of Support, and the group home, not the defendant.)


This memorandum reads in part: “The gravamen of the matter is with respect to the proper construction by the State of Ohio in determining whether or not and the extent to which the defendant may have net income against which the State may make an assessment in order to determine liability for support.”


 “A patient or liable relative having medical, funeral, or related expenses in excess of four percent of the adjusted gross annual income, which expenses were not covered by insurance, may adjust such gross annual income by reducing the adjusted gross annual income by the full amount of such expenses. Proof of such expenses satisfactory to the department must be furnished.” R.C. 5121.04(B)(3).


 Bureau of Support v. Kreitzer (1968), 16 Ohio St. 2d 147 [45 O.O.2d 480],